                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
ELI HYNES,                                :
                                          :
            Petitioner,                   :   Civ. No. 20-2308 (PGS)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA, et al.,         :   MEMORANDUM AND ORDER
                                          :
                                          :
            Respondent.                   :
_________________________________________ :

       Petitioner is a federal prisoner proceeding pro se with a motion to vacate, set aside or

correct his sentence pursuant to 28 U.S.C. § 2255. On March 25, 2020, this Court

administratively terminated this case because Petitioner failed to file his § 2255 filing on the

proper form and it was not properly signed. (See ECF 2). Petitioner was given thirty days in

which to correct these deficiencies.

       Petitioner has filed a request for a forty-five-day extension of time in which to comply

with this Court’s March 25, 2020 order. (See ECF 3 & 4). Good cause being shown, Petitioner’s

request will be granted.

       Accordingly, IT IS on this 14th day of April, 2020,

       ORDERED that Petitioner shall have until June 10, 2020 in which to file his signed §

2255 motion on the proper form; and it is further

       ORDERED that the Clerk shall serve this order on Petitioner by regular U.S. mail.



                                                      s/Peter G. Sheridan
                                                      PETER G. SHERIDAN, U.S.D.J.
